Citation Nr: 0942461	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-29 683	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for emphysema, claimed 
as a residual respiratory condition.

3.  Entitlement to service connection for a right arm 
disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.


FINDING OF FACT

In October 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


